Case 1:19-cv-01649-PKC-ST Document 42 Filed 05/21/20 Page 1 of 1 PageID #: 259

                    LEE LITIGATION GROUP, PLLC
                               148 WEST 24TH STREET, 8TH FLOOR
                                     NEW YORK, NY 10011
                                      TEL: 212-465-1188
                                      FAX: 212-465-1181
                                   INFO@LEELITIGATION.COM


Writer’s Direct:         212-465-1188
                         cklee@leelitigation.com
                                                                               May 21, 2020
Via ECF
The Honorable Steven Tiscione, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                   Re:   Francisco v. NY Tex Care, Inc. et al.
                         Case No. 19-cv-1649

Dear Judge Tiscione:

       We are counsel for Plaintiff and write to respectfully request, with consent from
Defendants, a six (6) month extension of fact discovery to November 22, 2020, and a parallel
extension time to file dispositive motions to December 21, 2020.

       Pursuant to the Scheduling Order dated September 3, 2019, fact discovery, including
depositions, is to be completed by May 22, 2020, and all dispositive motions are to be filed by
June 21, 2020.

        As the Court is aware, Your Honor has only recently filed his Report and Recommendation
granting in part Plaintiff’s Motion to Certify its FLSA Collective Action Pursuant to 29 U.S.C. §
216(b). When this Report and Recommendation is adopted by Judge Pamela K. Chen, time to
notice potential opt-in plaintiffs, obtain further discovery as to those plaintiffs, review discovery,
and depose further witnesses will be required.

       As such, Plaintiff requests additional time to complete discovery. There has been no
previous request for an extension.

         We thank Your Honor for considering this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
